Name: Commission Regulation (EU) 2019/680 of 30 April 2019 amending Annex VI to Regulation (EC) No 1223/2009 of the European Parliament and of the Council on cosmetic products (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: health;  deterioration of the environment;  consumption;  chemistry
 Date Published: nan

 2.5.2019 EN Official Journal of the European Union L 115/3 COMMISSION REGULATION (EU) 2019/680 of 30 April 2019 amending Annex VI to Regulation (EC) No 1223/2009 of the European Parliament and of the Council on cosmetic products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1223/2009 of the European Parliament and of the Council of 30 November 2009 on cosmetic products (1), and in particular Article 31(2) thereof, Whereas: (1) The Scientific Committee on Consumer Safety (SCCS) concluded in its opinion of 30 July 2018 (2) (the SCCS opinion) that Phenylene Bis-Diphenyltriazine is safe for use as a UV filter in sunscreen products and other cosmetic products at a maximum concentration of 5 % and that its use was safe only in dermally applied products and not in products that may lead to inhalation exposure. (2) In light of the SCCS opinion and in order to take into account technical and scientific progress, the use of Phenylene Bis-Diphenyltriazine as a UV filter in cosmetic products should be authorised at a maximum concentration of 5 %, except in applications that may lead to exposure of the end user's lungs by inhalation. (3) Annex VI to Regulation (EC) No 1223/2009 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Cosmetic Products, HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EC) No 1223/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 342, 22.12.2009, p. 59. (2) SCCS/1594/18. ANNEX In Annex VI to Regulation (EC) No 1223/2009, the following entry is added: Substance identification Conditions Reference number Chemical name/INN/XAN Name of Common Ingredients Glossary CAS number EC number Product type, Body parts Maximum concentration in ready for use preparation Other Wording of conditions of use and warnings a b c d e f g h i 31 3,3 ²-(1,4-Phenylene)bis(5,6-diphenyl-1,2,4-triazine) Phenylene Bis-Diphenyltriazine 55514-22-2 700-823-1 5 % Not to be used in applications that may lead to exposure of the end user's lungs by inhalation.